DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 12/27/2021, is acknowledged.  
Claims 53, 57-72 and 74-76 are pending in this action.  Claims 1-52, 54-56 and 73 have been cancelled previously.  Claims 53, 57-58, 61 have been amended.  Claims 53, 57-72 and 74-76 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a divisional of U.S. Application 16/403,176, filed May 3, 2019 and now issued as US 10,849,884, which is a divisional of U.S. Application 14/846,505, filed September 4, 2015 and now issued as US 10,335,390, which claims benefit of provisional U.S. Application No. 62/046,731, filed September 5, 2014, and benefit of provisional U.S. Application No. 62/101,636, filed January 9, 2015.  

Terminal Disclaimer
The terminal disclaimer, filed 02/16/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on pending reference application No. 16/901,739, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach and/or suggest a method of treating trichomoniasis in a subject in need thereof by administering to the subject a microgranule formulation comprising secnidazole as a sole drug in a combination with other additives/compounds as instantly claimed, wherein said formulation (i) provides a specific secnidazole bioavailability and pharmacokinetics as measured in accordance with FDA guidance for industry (see Declaration under 37CFR 1.132 submitted by Helen S. Pentikis for parent application 14/846,505);  (ii)  does not affect the contraceptive efficacy of an additional compound(s) that can be co-administered to the subject during the claimed treatment of trichomoniasis (i.e., ethinyl estradiol, norethindrone, or a combination thereof);  (iii) can be administered to a patient suffering from bacterial vaginosis;  and (iv) can be administered to pregnant females.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 53, 57-72 and 74-76 are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615